     Case: 4:20-cv-01435-JMB Doc. #: 12 Filed: 12/22/20 Page: 1 of 4 PageID #: 47




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


CONSTRUCTION INDUSTRY                                 )
LABORERES PENSION FUND, et al., 1                     )
                                                      )
                Plaintiffs,                           )
                                                      )
v.                                                    )       No. 4:20 CV 1435 JMB
                                                      )
DANNA EXCAVATING, LLC,                                )
                                                      )
                Defendant.                            )
                                MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiffs’ Motion for Default Judgment and to Compel

an Accounting (ECF No. 6). For the following reasons, the Court will grant in part and deny

without prejudice in part Plaintiffs' motion for default judgment because of their failure to

ascertain the total amount of damages to be awarded.

         On October 5, 2020, Plaintiffs filed this action under the Employee Retirement Income

Security Act ("ERISA"), 29 U.S.C. § 1132. (ECF No.1) The record shows that Defendant

Danna Excavating, LLC ("Defendant") was served with the summons and complaint on October

14, 2020 (ECF No. 5). Defendant has neither appeared nor filed an answer or other response to

the complaint in a timely manner. On November 10, 2020, the Clerk of the Court entered default

judgment against Defendant. (ECF No. 11) Plaintiffs moved for entry of default judgment in the




1
 Plaintiffs are Construction Industry Laborers Pension Fund, Patrick R. Pryor, Steve Schrimpf,
Construction Industry Laborers Welfare Fund, and James P. Fitzgerald (collectively referred to
as “Plaintiffs”).

                                                 1
    Case: 4:20-cv-01435-JMB Doc. #: 12 Filed: 12/22/20 Page: 2 of 4 PageID #: 48




amount of $19,662.79 2 against Defendant and an order compelling Defendant to submit to an

accounting for the period of January 1, 2019, through the present. Defendant did not respond to

the pending motion.

        "When a default judgment is entered on a claim for an indefinite or uncertain amount of

damages, facts alleged in the complaint are taken as true, except facts relating to the amount of

damages, which must be proved in a supplemental hearing or proceeding." Everyday Learning

Corp. v. Larson, 242 F.3d 815, 818 (8th Cir. 2001). A default judgment cannot be entered until

the amount of damages has been ascertained. Hagen v. Sisseton-Wahpeton Comm. Coll., 205

F.3d 1040, 1042 (8th Cir. 2000). A party entitled to default judgment is required to prove the

amount of damages that should be awarded. Oberstar v. F.D.I.C., 987 F.2d 494, 505 n. 9 (8th

Cir. 1993). Here, there is no evidence of the total amount of damages sought by Plaintiffs

because these damages have not been ascertained. Plaintiffs have not performed the accounting

necessary to determine the full amount of damages. See SSM Managed Care Org., L.L.C. v.

Comprehensive Behavioral Care, Inc., 2014 WL 1389581, at *1 (E.D. Mo. Apr. 9, 2014) ("A

default judgment cannot be entered until the amount of damages has been ascertained.").

        The Court will grant Plaintiffs' motion in part and deny the motion without prejudice in

part. The Court will grant Plaintiffs' motion for an order compelling an accounting so that

Plaintiffs can determine the amounts allegedly owed from January 1, 2019, to the present. The

Court will deny without prejudice Plaintiffs' motion for default judgment in the amount of

$12,383.33 in unpaid contributions for the period January 1, 2016, through December 31, 2018,


2
 Plaintiffs state Defendant owes Plaintiffs a total of $12,383.33 in unpaid contributions for the
period January 1, 2016, through December 31, 2018, $2,751.45 in liquidated damages, and
$1,910.97 in interest on the unpaid contributions. They also seek attorneys' fees in the amount of
$2,427.04 and audit costs in the amount of $190.00.

                                                 2
  Case: 4:20-cv-01435-JMB Doc. #: 12 Filed: 12/22/20 Page: 3 of 4 PageID #: 49




$2,751.45 in liquidated damages, and $1,910.97 in interest on the unpaid contributions as well as

$2,427.04 in attorneys' fees and $190.00 in audit costs.

       The Court will order Plaintiffs to file within ninety (90) days of the date of this Order a

status report regarding the progress of the accounting of Defendant's business records and books.

Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs' Motion for Default Judgment and to Compel

an Accounting (ECF No. 6) is GRANTED in part and DENIED without prejudice in part.

The motion is granted as to Plaintiffs' request for an Order compelling an accounting, and denied

without prejudice as to the default judgment.

       IT IS FURTHER ORDERED that Defendant shall provide to Plaintiffs within sixty

(60) days of the date of this Order all of its business books, records, ledgers and other papers and

documents pertaining to the compensation paid to employees, hours worked by employees,

monies withheld from employees for taxes paid on account of employees and any additional

records or documents relevant to and of assistance in determining the total number of hours

worked and/or paid to employees within the jurisdiction of the collective bargaining agreements

and Trust Agreement by Defendant during the period of January 1, 2019, through the present.

       IF IS FURTHER ORDERED that the Clerk of the Court shall mail a copy of this

Memorandum and Order to Defendant, at the following address:

       Danna Excavating, LLC
       Attn: Sandra H. Danna, Registered Agent
       29973 Glen Road
       Wright City, MO 63390




                                                 3
  Case: 4:20-cv-01435-JMB Doc. #: 12 Filed: 12/22/20 Page: 4 of 4 PageID #: 50




       IT IS FURTHER ORDERED that Plaintiffs shall file within ninety (90) days of the

date of this Order a status report regarding the progress of the accounting of Defendant's business

records and books.


                                                     /s/ John M. Bodenhausen
                                                     John M. Bodenhausen
                                                     UNITED STATES MAGISTRATE JUDGE


       Dated this 22nd day of December, 2020.




                                                4
